HáRdiN, P. J.:
We thinb the affidavit sufficiently states the nature of the action and the issue joined, and the necessity and materiality of the testimony of defendants. (Code of Civil Pro., § 872.)
That the defendants have denied the partnership alleged, or the liability alleged, furnishes no reason why they should not be examined at the instance of the plaintiff in respect to the same. (Sweeney v. Sturgis, 24 Hun, 162.) In delivering the opinion in the case just cited, Judge Gilbeet says “a denial in a pleading affords no exemption to the party who made the denial from being examined as a witness to prove the fact denied, for it is the denial only which renders such proof necessary.”
Second. The affidavit is vague and indefinite as it seebs for an examination of any “ boobs and papers,” * * * if any such there are, touching the business relations of defendants as between themselves and third parties, which refer to, or would cover or include the purchase of said ice.” * * *
The order is not clear and definite as to what boobs or papers should be produced, for it refers to “ the boobs and papers” (if any such there are) mentioned in said affidavit, if same are in your possession or under your control. It is too vague and uncertain. (N. E. Iron Co. v. N. Y. L. and Imp. Co., 55 How., 351; Rule 14; Cassard v. Hinman, 6 Duer, 695; Morrison v. Sturges, 26 How., 177; Thompson v. Erie R. R. Co., 9 Abb. [N. S.], 212; Walker v. The Granite Bank, 19 Abb., 111.)
We thinb so much of the order appealed from as directs the *288discovery of books and papers,- and the order so far as it refuses to-vacate that part of the original order, should be reversed, and the other part of the order appealed from should be affirmed.
So much of the orders as requires the production of books and papers reversed, and in other respects the orders are affirmed, without costs of this appeal to either party.
Boaedman and Follett, JJ., concurred.
So much of the orders as required production of books and papers reversed, and in other respects the orders are affirmed, without costs of the appeal to either party.